STATE OF MICHIGAN

                            COURT OF APPEALS



JAMIE KIM RETTIG,                                                    FOR PUBLICATION
                                                                     January 23, 2018
               Plaintiff-Appellee,                                   9:20 a.m.

v                                                                    No. 338614
                                                                     Kent Circuit Court
JEFFREY RETTIG,                                                      LC No. 16-03474-DM

               Defendant-Appellant.


Before: MARKEY, P.J., and HOEKSTRA and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J.

        Defendant appeals by right the trial court’s order denying his motion for reconsideration,
rehearing, and relief from judgment; substantively, he appeals the parties’ judgment of divorce,
which was entered pursuant to a memorandum signed by the parties following a mediation
meeting. The memo outlined and resolved all the disputes for the divorce and was thus adopted
by the trial court. We affirm.

        We note initially that defendant complains that plaintiff allegedly failed to disclose a real
estate interest. However, it appears that the trial court addressed that issue, and in any event,
defendant makes no argument pertaining to it and no request for relief for it. We deem it to be a
“red herring” not properly before this Court or relevant to the issue before us, and even if
defendant had made a relevant request for relief, his failure to present any argument on point
would have waived any basis for such relief. See Mitcham v City of Detroit, 355 Mich. 182, 203;
94 NW2d 388 (1959).

        The parties married in 2015 and had one minor child together, although plaintiff has
another child from a previous relationship. The marriage did not last long, and plaintiff filed for
divorce approximately five months later. In a motion for custody, parenting time, and child
support, plaintiff expressed a number of concerns, including an alleged lack of caretaking
interest or ability by defendant, an alleged abuse of drugs and alcohol by defendant, and a variety
of violent threats or outbursts by defendant. Plaintiff sought full physical custody of the parties’
child with some weekly supervised parenting time for defendant; defendant denied the
allegations and sought joint legal and physical custody. The trial court entered a temporary order
granting joint legal custody, granting plaintiff sole physical custody, granting defendant
parenting time 3 times per week, and ordering defendant to pay $700 a month in child support.



                                                -1-
        Following the temporary order, the parties participated in facilitated mediation. Both
parties had retained counsel. The parties reached an agreement on all issues in the divorce.
Among other agreements, defendant’s child support was reduced to $300 a month, his parenting
time was extended, and the parties agreed to review parenting time and custody when the child
reached certain ages. The memorandum signed by the parties reflecting their agreement
concluded with the following provision:

       “This memorandum of understanding spells out the agreement that we have
       reached in mediation. This resolves all disputes between the parties and the
       parties agree to be bound by this agreement.”

The memorandum also seemed to resolve disputes over personal property, and it enumerated the
parties’ specified real estate. As noted, defendant contends that plaintiff did not fully disclose
her real estate interests, but that issue has either been addressed by the trial court or waived, and
it is not before us.

        The parties held a settlement conference before the trial court. Plaintiff subsequently
filed a motion for entry of judgment, while defendant filed a motion to set aside the settlement
memorandum. The trial court held a hearing on the parties’ respective motions and entered the
judgment of divorce. The trial court observed that defendant had signed the memorandum in the
presence of counsel and that defendant’s signature was expected to “mean something.” The trial
court also asked that this Court provide express guidance “whether or not the parties have the
right to make decisions for their own children.” We do so, and we agree with the trial court’s
assessment of the situation.

               Unlike virtually all other civil litigation between competent individuals, a
       divorce, even when settled, requires a hearing in the circuit court and the taking of
       proofs before a judgment can be entered. MCR 3.210(B)(2). As we pointed out
       in Koron v Melendy, 207 Mich. App. 188, 191, 523 NW2d 870 (1994), this
       requirement allows for an exercise of judicial discretion. In contemplation of this
       judicial activity, when the terms of the parties’ agreement are placed on the record
       there must at least be an admission, i.e., acknowledgment, by the parties that the
       agreement contains the terms of the settlement and the parties’ signatures. This
       acknowledgment of the settlement’s terms and the parties’ signatures allows the
       court to exercise the anticipated discretion in an informed manner. [Wyskowski v
       Wyskowski, 211 Mich. App. 699, 702; 536 NW2d 603 (1995).]

“A trial court commits clear legal error when it incorrectly chooses, interprets, or applies the law.
Fletcher v Fletcher, 229 Mich. App. 19, 24; 581 NW2d 11 (1998). “An abuse of discretion occurs
when the trial court chooses an outcome falling outside the range of principled outcomes.” Edry
v Adelman, 486 Mich. 634, 639; 786 NW2d 567 (2010). “The finding of the trial court
concerning the validity of the parties’ consent to a settlement agreement will not be overturned
absent a finding of an abuse of discretion.” Vittiglio v Vittiglio, 297 Mich. App. 391, 397; 824
NW2d 591 (2012). “This Court will defer to the trial court’s credibility determinations, and the
trial court has discretion to accord differing weight to the best-interest factors.” Berger v Berger,
277 Mich. App. 700, 705; 747 NW2d 336 (2008).


                                                 -2-
        Here, the parties did come to an agreement, which was embodied in the memorandum.
Notwithstanding his protestations that he felt pressured, defendant does not seriously dispute that
the memorandum reflected the agreement and bore his signature. Even if he attempted to
seriously engage in such a dispute, the trial court clearly found that defendant had in fact agreed
to the memorandum, which, given the deference given to the trial court’s findings, would be
conclusive at this stage. Rather, it appears that defendant simply regretted making the
agreement. He now attempts to raise essentially procedural challenges, in particular noting that
it was not read into the record in open court and it was not signed by the parties’ mediator or
attorneys. Defendant likens the agreement to a mediation settlement, where MCR 3.216(H)(7)
and MCR 2.507 (G) would require certain procedures to be followed. However, there was a
hearing held and the agreement was scrutinized before entered into the proposed judgment.
Thus, the agreement between the two parties was valid.

         This Court has ruled that “in cases where the parties are in agreement regarding custody
and visitation and present the court with such an agreement, the trial court need not expressly
articulate each of the best interest factors. Implicit in the court’s acceptance of the parties’
agreement is its determination that the arrangement is in the child’s best interest.” Koron, 207
Mich. App. at 192-193. “Implicit in the trial court’s acceptance of the parties’ custody and
visitation arrangement is the court’s determination that the arrangement struck by the parties is in
the child’s best interest.” Id. at 191. Although the trial court is not necessarily constrained to
accept the parties’ stipulations or agreements verbatim, the trial court is entirely permitted to
accept them and presume at face value that the parties actually meant what they signed. See
Koron, 207 Mich. App. at 191. There is no coherent reason presented why the trial court could
not do so in this case.

        Defendant argues that the trial court was required to make an independent factual
determination of the statutory best interest factors even in the face of a mediated agreement
between the parents, citing Rivette v Rose-Molina, 278 Mich. App. 327, 332-333; 750 NW2d 603
(2008), and Harvey v Harvey, 470 Mich. 186, 187-188; 680 NW2d 835 (2004). Neither case is
applicable, because in both, the issue was the extent to which a trial court may “rubber stamp” a
decision made by a referee to resolve a dispute between parents who could not agree. In other
words, those cases involved the exact opposite of an agreement reached by the parties. In fact,
our Supreme Court explicitly held that its “holding should not be interpreted, where the parties
have agreed to a custody arrangement, to require the court to conduct a hearing or otherwise
engage in intensive fact-finding.” Harvey, 470 Mich. at 192. Defendant is correct in stating that
the court remains obligated to come to an independent conclusion that the parties’ agreement is
in the child’s best interests, but, again, the court is absolutely permitted to accept that agreement
where the dispute was resolved by the parents instead of a stranger. See Koron, 207 Mich. App. at
191-192.

        We note that it is inherently an abuse of discretion if a trial court fails to exercise
discretion on the incorrect belief that no discretion exists to exercise. People v Merritt, 396 Mich.
67, 80; 238 NW2d 31 (1976). However, the trial court did not indicate a belief that it was bound
by the parties’ agreement. Rather, the trial court correctly expressed the belief that it was
empowered to accept it.



                                                -3-
        Finally, defendant argues that the trial court was required to make a finding regarding the
minors’ established custodial environment, so as to determine if the entry of judgment would
change that environment. “The established custodial environment is the environment in which
‘over an appreciable time the child naturally looks to the custodian in that environment for
guidance, discipline, the necessities of life, and parental comfort.’” Pierron v Pierron, 486 Mich.
81, 85-86; 782 NW2d 480 (2010), quoting MCL 722.21(1)(c). Defendant’s argument is
nonsensical in the context of an agreement between the parties. As defendant himself points out,
the purpose of making a determination of an established custodial environment is to determine
whether the trial court may award custody “simply by determining the child’s best interests” or
whether the trial court must more stringently find that clear and convincing evidence that
changing any established custodial environment is in the child’s best interest. Baker v Baker,
411 Mich. 567, 577-579; 309 NW2d 532 (1981). Critically, the context is one in which the trial
court is making a custody determination for the parties. The requirement of making an express
determination of whether there is an established custodial environment is as inapposite to
effectuating an agreement reached by the parties as is the requirement of conducting intensive
fact finding.

        The agreement between the two parties was signed by both parties and therefore valid.
The trial court concluded that the agreement appeared to be in the best interests of the child and
included it in the court’s order. In context, the trial court was not required to make a finding of
an established custodial environment, although of note, defendant actually received increased
parenting time from the prior arrangement as well as reduced support payments. The evidence
shows that there was no clear legal error or abuse of discretion falling outside of the range of
principled outcomes. Defendant was aware of the provisions in the agreement that settled the
disputes over parenting time and custody, shown by his signature. The trial court properly
entered the order effectuating the parties’ agreement, and properly declined to grant defendant’s
motion for reconsideration, rehearing, and relief from judgment.

       Affirmed.

                                                            /s/ Amy Ronayne Krause
                                                            /s/ Jane E. Markey
                                                            /s/ Joel P. Hoekstra




                                                -4-